—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered February 29, 1988, convicting him of criminal possession of a weapon in the third degree (four counts), criminal possession of a weapon in the fourth degree (four counts), eavesdropping (eight counts), unlawfully obtaining communications information (three counts), possession of eavesdropping devices, falsifying business records in *725the second degree, and perjury in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewed in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that the evidence was legally sufficient to establish the defendant’s guilt of the four counts of criminal possession of a weapon in the third degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt on these counts was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review (see, People v Udzinski, 146 AD2d 245, 250; People v Cusumano, 108 AD2d 752; People v Di Noia, 105 AD2d 799, cert denied 471 US 1022), or without merit. Bracken, J. P., Ritter, Copertino and Santucci, JJ., concur.